DETAILED ACTION
The instant application having Application No. 16/728,920 filed on 27 December 2019 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 21 June 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 1, and similarly for claims 8 and 15, is objected to because of the following informalities:  there appears to be a minor grammatical error in the line “…the transaction request using at streamed data” (emphasis added). Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, and similarly for claims 8 and 15, the claim recites, in part, a method for processing transactions, comprising steps of: receiv[ing]…a request to process a transaction…; map[ping], by a multi-tenant interface, a form data received in a communication…; stream[ing], the mapped form data to an instruction connector for processing and routing; and process[ing], by an integration of microservices, the transaction request using the streamed data. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claims 1, 8, and 15 is not meaningfully different 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a non-transitory memory” storing instructions, “a processor” configured to execute the instructions, an “extended network,” and a “segmented platform” of the extended network. The memory, processor, extended network, and segmented platform are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a non-transitory memory” storing instructions, “a processor” configured to execute the instructions, an “extended network,” and a “segmented platform” of the extended network. The “non-transitory memory”, “processor”, “extended network,” and “segmented platform” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to receive and process transactions does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements 
Claims 2, 11, and 16 recite the additional limitation of transmitting the request received to the segmented platform using a standardized application programming interface (API) call, features which only further describe the abstract idea itself. Therefore, claims 2, 11, and 16 do not include features that amount to significantly more than that idea.
Claims 2, 11, and 16 recite the additional limitation of transmitting the request received to the segmented platform using a standardized application programming interface (API) call, features which only further describe the abstract idea itself. Therefore, claims 2, 11, and 16 do not include features that amount to significantly more than that idea. 
Claims 3, 12, and 17 recite the additional limitation of communicating updates from the multi-tenant interface through a gateway to the extended network, features which only further describe the abstract idea itself. Therefore, claims 3, 12, and 17 do not include features that amount to significantly more than that idea. 
Claims 4, 9, and 18 recite the additional limitation wherein the mapping includes a reverse data lookup, features which only further describe the abstract idea itself. Therefore, claims 4, 9, and 18 do not include features that amount to significantly more than that idea. 
Claims 5, 13, and 20 recite the additional limitation wherein the microservices include services associated with different institutions, features which only further describe the abstract 
Claims 6, 10, 14, and 19 recite the additional limitation wherein fields of the forms associated with each platform are stored and exposed to the extended network at a datastore, features which only further describe the abstract idea itself. Therefore, claims 6, 14, and 19 do not include features that amount to significantly more than that idea. 
Claim 7 recites the additional limitation of exporting the processing activity in the segmented platform as imported data back into the extended network, features which only further describe the abstract idea itself. Therefore, claim 7 does not include features that amount to significantly more than that idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 10-11, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crofts et al. (U.S. 2013/0179348) (Hereinafter Crofts) in view of Shanmugasundaram et al. (U.S. 2018/0084085) (Hereinafter Shanmugasundaram).
As per claim 1, Crofts discloses a system, comprising: 
a non-transitory memory storing instructions (see for example Crofts, this limitation is disclosed such that there is a non-transitory computer-readable storage medium; clm.22 and associated text); 
a processor configured to execute the instructions (see for example Crofts, this limitation is disclosed such that there is a processor for processing data (executing instructions); paragraph [0030]) to cause the system to: 
receive, at an extended network, a request to process a transaction by a segmented platform of an extended network (see for example Crofts, this limitation is disclosed such that a payment request transaction from a payer device via a computer (i.e. “segmented platform”) is received by a payment processing cloud network (PPC, i.e. “extended network”); paragraphs [0007], [0027]); and
process, by an integration of microservices, the transaction request using streamed data (see for example Crofts, this limitation is disclosed such that payment (transaction) processing is provided through software as a service (SaaS, i.e. “integration of microservices”); paragraph [0029], [0043]).
Crofts does not explicitly teach mapping, by a multi-tenant interface, a form data received in a communication between an extended network and a segmented platform; streaming, the mapped form data to an instruction connector for processing and routing
mapping, by a multi-tenant interface, a form data received in a communication between an extended network and a segmented platform (see for example Shanmugasundaram, this limitation is disclosed such that a cloud adapter includes a common core, the cloud adapter being built on top of a generic adapter framework. The generic adapter framework, or common core, contains the common functionalities and code that are shared by all cloud adapters. There will be a different adapter for each incompatible cloud that users of a cloud 204 want to obtain access to. There is one multi-tenant and multi-environment adapter for all of the users of cloud 204. All the adapters will extend the abstract adapter defined in the generic adapter framework. The common core can be shared by cloud adapters after they have been modified to be compatible for a specific cloud. The common core includes an authorization module, a write to device module, and a read from device module. The authorization module is used by the cloud adapter to federate devices and user accounts from the incompatible clouds. The read from device module and the write to device module are generalized to handle any form of data transfer between IoT devices or between an IOT device and the cloud server. The authorization module uses OAuth2 and OAuth 1 components to abstract connection logic; paragraph [0043]);
streaming, the mapped form data to an instruction connector for processing and routing (see for example Shanmugasundaram, this limitation is disclosed such that user data from associated devices is communicated between virtual native server and incompatible clouds as conducted via REST streaming, REST APIs, and protocols; paragraph [0026]);
Crofts in view of Shanmugasundaram is analogous art because they are from the same field of endeavor, communication frameworks.
paragraph [0015]).
As per claim 2, Crofts in view of Shanmugasundaram discloses the system of claim 1, executing instructions further causes the system to: 
transmit the request received to the segmented platform using a standardized application programming interface (API) call (see for example Crofts, this limitation is disclosed such that an API specifies interfaces that conform to representational state transfer (REST) constraints; paragraph [0055]).
As per claim 6, Crofts in view of Shanmugasundaram discloses the system of claim 1, wherein fields of the forms data associated with each platform are stored and exposed to the extended network at a datastore (see for example Crofts, this limitation is disclosed such that a database exposes data include key fields; paragraph [0047]).
Regarding claim 8, it is a method claim having similar limitations cited in claim 1.    Thus, claim 8 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 10, it is a method claim having similar limitations cited in claim 6.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 11, it is a method claim having similar limitations cited in claim 2.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 2.
As per claim 13, Crofts in view of Shanmugasundaram discloses the system of claim 8, wherein the microservices include services associated with different institutions (see for paragraph [0020]).
Regarding claim 14, it is a method claim having similar limitations cited in claim 6.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 16, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 13.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 13.

Claims 3, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crofts (U.S. 2013/0179348) in view of Shanmugasundaram (U.S. 2018/0084085) as applied to claims 3 and 7 as applied to claim 1 above, claim 12 as applied to claim 8 above, claim 17 as applied to claim 15 above, and further in view of Hwang et al. (U.S. 2007/0150480) (Hereinafter Hwang).
As per claim 3, Crofts in view of Shanmugasundaram discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly teach communicating updates from a multi-tenant interface through a gateway to an extended network.
However, Hwang discloses communicating updates from a multi-tenant interface through a gateway to an extended network (see for example Hwang, this limitation is paragraph [0035]).
Crofts in view of Shanmugasundaram is analogous art with Hwang because they are from the same field of endeavor, communication frameworks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Crofts in view of Shanmugasundaram by interacting though a front end and portal as taught by Hwang because it would enhance the teaching of Crofts in view of Shanmugasundaram with an effective means of allowing users to add, remove, and update any services, products, and features need via the portal using a single session  (as suggested by Hwang, see for example paragraph [0246]).
As per claim 7, Crofts in view of Shanmugasundaram discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly teach exporting the processing activity in the segmented platform as imported data back into the extended network.
However, Hwang discloses exporting the processing activity in the segmented platform as imported data back into the extended network (see for example Hwang, this limitation is disclosed such that bulk account importing is provided for the service environment; paragraph [0201]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Crofts in view of Shanmugasundaram by importing data as taught by Hwang because it would enhance the teaching of Crofts in view of Shanmugasundaram with an effective means of providing deployment tools and mechanisms and resource management to manage services in a distributed network (as suggested by Hwang, see for example paragraph [0201]).
Regarding claim 12, it is a method claim having similar limitations cited in claim 3.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 3.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 3.

Claims 4-5, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crofts (U.S. 2013/0179348) in view of Shanmugasundaram (U.S. 2018/0084085) as applied to claims 1, 8, and 15 above, respectively, and further in view of Cooper et al. (U.S. 2003/0177028) (Hereinafter Cooper).
As per claim 4, Crofts in view of Shanmugasundaram discloses the system of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the mapping includes a reverse data lookup.
However, Cooper discloses the limitation wherein the mapping includes a reverse data lookup (see for example Cooper, this limitation is disclosed such that using an XML portal implemented by a payment gateway for tansactions, for validating a request a look up of a profile paragraph [0045]).
Crofts in view of Shanmugasundaram is analogous art with Cooper because they are from the same field of endeavor, communication frameworks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Crofts in view of Shanmugasundaram by using a look up as taught by Cooper because it would enhance the teaching of Crofts in view of Shanmugasundaram with an effective means of initiating a response and return of data to a client in reverse order of request flow (as suggested by Cooper, see for example paragraph [0045]).
	As per claim 5, Crofts in view of Shanmugasundaram, further in view of Cooper discloses the system of claim 4, wherein the microservices include services associated with different institutions (see for example Crofts, this limitation is disclosed such that transaction accounts are associated with a plurality of institutions; paragraph [0020]).
Regarding claim 9, it is a method claim having similar limitations cited in claim 4.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 18, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R LABUD/Examiner, Art Unit 2196